   Case:21-00827-MCF13 Doc#:23 Filed:08/17/21 Entered:08/17/21 13:09:15                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

WILLIAM AGOSTO GOMEZ                                                                         CASE NO. 21-00827-MCF
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is :$ 0.00

3. The general unsecured pool is :$ 277.00



               AMENDED PLAN DATE: July 19, 2021                                               PLAN BASE: $64,800.00

TRUSTEE'S REPORT ON CONFIRMATION DATED: 8/17/2021
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

  Per paystub gross income for debtor per trustee’s calculation, the average monthly gross income is
$6,760.65 (these amounts include the commissions). Amended Schedule I discloses debtor’s gross income of
$1,386.67 regular income and $1,396.44 commissions. Also, debtor has disclosed on reply that commissions
are in a monthly basis. If we consider the year to date received in commissions up to June 20, 2021, it results in
an average of $3,866.15 (monthly) approximately .




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Miriam Salwen Acosta
                                                                                        Miriam Salwen Acosta
Atty: ROBERTO FIGUEROA                                                                  USDC # 208910
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - DR
